         Case 1:21-cr-00213-RJL Document 18-1 Filed 04/15/21 Page 1 of 2




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                      April 15, 2021

Via Email
Nathan Miller
Suhre & Associates, LLC
214 S. Clay Street, Suite A
Louisville, KY 40202
nmiller@suhrelaw.com

Eugene Gorokhov
Burnham & Gorokhov PLLC
1424 K Street, NW, Suite 500
Washington, DC 20005
eugene@burnhamgorokhov.com

Counsel for Chad Barrett Jones

       Re:      United States v. Chad Barrett Jones
                Case No. 1:21-cr-00213-RJL

Dear Counsel:

       As a follow-up to the discovery provided on Mach 23, 2021, the following additional
discovery was provided on April 15, 2021:

             1. CD containing extraction of defendant’s phone (via FedEx)
             2. MARKED HIGHLY SENSITIVE: One additional U.S. Capitol Police
                video (via filesharing)
             3. MARKED HIGHLY SENSITIVE: Email from Superintendent of the
                Capitol (via filesharing)

       This material is subject to the terms of the Protective Order issued in this case.

       I will forward additional discovery as it becomes available. If you have any questions,
         Case 1:21-cr-00213-RJL Document 18-1 Filed 04/15/21 Page 2 of 2




please feel free to contact me.

                                            Sincerely,


                                            _______________________
                                            Candice C. Wong
                                            Assistant United States Attorney
                                            202-252-7849
                                            Candice.wong@usdoj.gov




                                        2
